DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-15 are pending in the application. Claims 3 and 4 have been canceled.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1, 5-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US Patent Application No. 2012/0040177).
Regarding claim 1, Nakashima et al. teach a tape (page 2, paragraph [0019]) comprising a thin foam layer (page 2, paragraph [0019], page 7, paragraph [0070], page 10, paragraph [0098]) comprising a polymeric matrix (page 2, paragraphs [0019], [0022]); and dispersed therein expanded polymeric microspheres comprising a polymeric shell and a hollow interior (page 2, paragraph [0019], page 5, paragraph [0052], page 7, paragraph [0070]); wherein the polymeric shell comprising a material different from the polymeric matrix (page 2, paragraphs [0019], [0022], page 5, paragraph [0052]); wherein the thin foam layer has a thickness which is not particularly limited, but normally 100 µm or more which reads on Applicant’s claimed range of less than 110 microns (page 10, paragraph [0098]); and wherein the expanded polymeric microspheres have an average diameter of in the range of 1 to 1000 µm which reads on Applicant’s claimed range of less than 50 microns (page 5, paragraph [0052], page 6, paragraph [0056], page 7, paragraphs [0070], [0073]), wherein a first face of said thin foam layer bears a first layer of adhesive (page 2, paragraph [0019]).
Regarding claim 5, Nakashima et al. teach wherein the expanded polymeric microspheres have an average diameter of 1 to 1000 µm which reads on Applicant’s claimed range of less than 30 microns (page 5, paragraph [0052], page 6, paragraph [0056], page 7, paragraphs [0070], [0073]).  
Regarding claim 6, Nakashima et al. teach wherein the expanded polymeric microspheres have an average diameter of 1 to 1000 µm (page 5, paragraph [0052], page 6, paragraph [0056], page 7, paragraphs [0070], [0073]).
Nakashima et al. do not disclose wherein the expanded polymeric microspheres exhibit a multimodal distribution of average diameter.  However, one would look to provide a multimodal distribution of average diameter because the average diameter ranges between 1 to 1000 µm (page 5, paragraph [0052], page 6, paragraph [0056], page 7, paragraph [0070], page 7, paragraph [0073]).
Regarding claim 7, Nakashima et al. teach wherein thin foam layer comprises 5 to 50 cub% (vol%) of expanded polymeric microspheres (page 5, paragraph [0052], page 6, paragraph [0058], page 7, paragraph [0070]). 
Regarding claim 8, Nakashima et al. teach wherein thin foam layer comprises 5 to 50 cub% (vol%) of expanded polymeric microspheres (page 5, paragraph [0052], page 6, paragraph [0058], page 7, paragraph [0070]). 
Regarding claim 9, Nakashima et al. teach wherein the polymeric matrix comprises (meth)acrylate polymer (page 2, paragraph [0022]).
Regarding claim 10, Nakashima et al. teach wherein the polymeric matrix comprises styrenic block copolymer (page 2, paragraph [0022], page 7, paragraph [0068]).
Regarding claim 14, Nakashima et al. teach wherein a second face of said thin foam layer, opposite the first face of the said thin foam layer, bears a second layer of adhesive (page 3, paragraphs [0031], [0034]).
Regarding claim 15, Nakashima et al. teach wherein the first layer of adhesive is a pressure sensitive adhesive (page 2, paragraph [0019]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US Patent Application No. 2012/0040177) in view of Kiuchi et al. (US Patent No. 7,067,030).
Nakashima et al. are relied upon as disclosed above.
Regarding claim 2, Nakashima et al. fail to teach wherein the thin foam layer has a thickness of less than 90 microns.  However, Kiuchi et al. teach an adhesive sheet (col. 1, lines 10-12) comprising a thin heat expandable layer (col. 2, lines 35-40, col. 7, lines 25-40) comprising a polymeric matrix (col. 4, lines 43-67, col. 5, lines 1-10, col. 7, lines 15-23) and dispersed therein polymeric microspheres comprising a polymeric shell (col. 6, lines 33-50), wherein the thin foam layer has a thickness of 300 µm or less which reads on Applicant’s claimed range of less than 90 microns (col. 7, lines 25-40).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam layer thickness of Kiuchi et al. in the tape of Nakashima et al. in order to prevent the adhesive layer from leaving on the adherend an adhesive residue resulting from cohesive failure (Kiuchi et al., col. 7, lines 25-40).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US Patent Application No. 2012/0040177) in view of Khandpur et al. (US Patent Application No. 2003/0082362).
Nakashima et al. are relied upon as disclosed above.
Regarding claim 11, Nakashima et al. fail to teach wherein the thin foam layer has a density that is less than 86% of the density of the polymer matrix.  However, Khandpur et al. teach a foam layer comprising an adhesive foam (page 1, paragraphs [0001], [0003], [0005]) and dispersed therein expanded polymeric microspheres comprising a polymeric shell and a hollow interior (page 1, paragraph [0005], page 4, paragraph [0039]), wherein the polymer shell comprises a material different from the polymeric matrix (page 1, paragraph [0006], page 4, paragraphs [0039], [0042]), wherein the foam layer has a density that is less than the density of the polymer matrix (page 1, paragraph [0005], page 2, paragraph [0019], page 4, paragraph [0044]).
Khandpur et al. do not disclose wherein the density is less than 86% of the density of the polymer matrix.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in density involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the density of Khandpur et al. in order to provide a high strength, low density article (Khandpur et al., page 4, paragraph [0041]). 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the density of Nakashima et al. in order to provide a high strength, low density article (Khandpur et al., page 4, paragraph [0041]). 
Regarding claim 12, Nakashima et al. fail to teach wherein the thin foam layer has a density that is less than 82% of the density of the polymer matrix.  However, Khandpur et al. teach a foam layer comprising an adhesive foam (page 1, paragraphs 
Khandpur et al. do not disclose wherein the density is less than 82% of the density of the polymer matrix.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in density involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the density of Khandpur et al. in order to provide a high strength, low density article (Khandpur et al., page 4, paragraph [0041]). 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the density of Nakashima et al. in order to provide a high strength, low density article (Khandpur et al., page 4, paragraph [0041]). 


Response to Arguments
Applicant's arguments filed 10/28/2021 with respect to claims 1, 2, 5-15 of record have been carefully considered but are deemed unpersuasive.
Applicant argues that from a comparison of the purposes of Nakashima et al. and the claimed invention, there is nothing in Nakashima et al. that would point one of skill in 
Applicant argues that, as evidenced by the Declaration of Ross DeVolder, even if one of skill in art had been motivated by the disclosure of Nakashima, microspheres having the recited expanded size were not available, which could be utilized to form the foam layers having the recited thicknesses.  It is the Examiner’s position that the Declaration of Ross DeVolder is not persuasive.  A statement declaring that microspheres having the recited expanded size were not available is not convincing because Nakashima et al. teach wherein the expanded polymeric microspheres have an average diameter of in the range of 1 to 1000 µm (page 5, paragraph [0052], page 6, paragraph [0056], page 7, paragraphs [0070], [0073]).  Therefore, microspheres having the recited expanded size were available.  Further, evidence has not been submitted which proves that said microspheres having the recited expanded size were not available. 
.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/18/2021